       Case 3:21-cr-01623-JLS Document 22 Filed 06/08/21 PageID.63 Page 1 of 2




 1 RANDY S. GROSSMAN
   Acting United States Attorney
 2 MEGHAN E. HEESCH
   Assistant U.S. Attorney
 3 Minnesota Bar No. 0395912
   Office of the U.S. Attorney
 4 880 Front Street, Room 6293
   San Diego, CA 92101
 5 Tel: (619) 546-9442
   Email: meghan.heesch@usdoj.gov
 6
   Attorneys for the United States
 7
                         UNITED STATES DISTRICT COURT
 8
                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                   Case No.: 21-CR-1623-JLS
11
                  Plaintiff,                     NOTICE OF APPEARANCE
12
            v.
13
     JOSEPH HAKAN AYIK (1),
14   DOMENICO CATANZARITI (2),
     MAXIMILIAN RIVKIN (3),
15   ABDELHAKIM AHARCHAOU (4),
     SEYYED HOSSEIN HOSSEINI (5),
16   ALEXANDER DMITRIENKO (6),
     BARIS TUKEL (7),
17   ERKAN YUSEF DOGAN (8),
     SHANE GEOFFREY MAY (9),
18   AURANGZEB AYUB (10),
     JAMES THOMAS FLOOD (11),
19   SRDJAN TODOROVIC (12),
      aka DR.DJEK,
20   SHANE NGAKURU (13),
     EDWIN HARMENDRA
21                 KUMAR (14),
     OMAR MALIK (15),
22   MIWAND ZAKHIMI (16),
      aka MAIWAND ZAKHIMI,
23   OSEMAH ELHASSEN (17),
24                 Defendants.
25
26 TO THE CLERK OF COURT AND ALL PARTIES OF RECORD
27         I, the undersigned attorney, enter my appearance for the United States in the
28 above-captioned case. I certify that I am admitted to practice in this court or authorized


30
        Case 3:21-cr-01623-JLS Document 22 Filed 06/08/21 PageID.64 Page 2 of 2




 1 to practice under CivLR 83.3.c.3-4.
 2           The following government attorney, who is also admitted to practice in this court
 3 or authorized to practice under CivLR 83.3.c.3-4, is also associated with this case and
 4 should be listed as lead counsel for CM/ECF purposes and should receive all Notices
 5 of Electronic Filings relating to activity in this case:
 6           N/A
 7           Effective this date, the following attorneys are no longer associated with this
 8 case and should not receive any further Notices of Electronic Filings relating to activity
 9 in this case (if the generic “U.S. Attorney CR” is still listed as active in this case in
10 CM/ECF, please terminate this association):
11           N/A
12           Please call me at the above-listed number if you have any questions about this
13 notice.
14
15           DATED: June 8, 2021                     Respectfully submitted,
16
                                                     RANDY S. GROSSMAN
17                                                   Acting United States Attorney
18
                                                     s/ Meghan E. Heesch
19                                                   Meghan E. Heesch
                                                     Assistant United States Attorney
20
21
22
23
24
25
26
27
28

     Notice of Appearance
                                                 2
30
